08/26/2021
        ,e"'s   7 77     7

                                                                                                       Case Number: DA 20-0412




                                                                                             FILED
                                                                                              AUG 262021
                                                                                            Bowen Greenwood
                                                                                          Clerk of Supreme Court
                                                                                             State of Montana


                       IN THE SUPREME COURT OF THE STATE OF MONTANA
                          THE OFFICE OF THE CLERK OF SUPREME COURT
                                  HELENA, MONTANA 59620-3003

                                                 Supreme Court No.
                                                    DA 20-0412

IN THE MATTER OF:

T.A.,                                                                               GRANT OF EXTENSION

                 Respondent and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellee is given an extension of time
until September 19, 2021, to prepare, file, and serve the Appellee's brief.

DATED this August 26, 2021



                                                                                Bowen Greenwood
                                                                                Clerk of the Supreme Court




c:      Leo John Gallagher, Austin Miles Knudsen, Danny Tenenbaum




                PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705